Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 1 of 18 PageID #: 43341



                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE


    GENENTECH, INC. and CITY OF
    HOPE,

               Plaintiffs,                    Civ. No. 17-1407- CFC, Consol.

          V.


    AMGEN INC.,

               Defendant.



  Michael P. Kelly, Daniel M. Silver, MCCARTER &ENGLISH, LLP, Wilmington,
  Delaware; Paul B. Gaffney, David I. Berl, Thomas S. Fletcher, Teagan J. Gregory,
  Jonathan S. Sidhu, WILLIAMS & CONNOLLY LLP, Washington, D.C. Counsel
  for Plaintiffs.

   Melanie K. Sharp, James L. Higgins, YOUNG CONAWAY STARGATT &
   TAYLOR, LLP, Wilmington, Delaware; Siegmund Y. Gutman, PROSKAUER
   ROSE LLP, Los Angeles, California; Steven M. Bauer, PROSKAUER ROSE LLP,
   Boston, Massachusetts. Counsel for Defendant.



                             MEMORANDUM OPINION




   February 11, 2020
   Wilmington, Delaware
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 2 of 18 PageID #: 43342




         These two consolidated patent cases were filed under the Biologics Price

   Competition and Innovation Act of 2009 (BPCIA), 42 U.S.C. § 262. Plaintiffs

   Genentech, Inc. and City of Hope (collectively, Genentech) accuse Defendant

   Amgen Inc. of infringing 26 patents based on Amgen' s submission of an

   Abbreviated Biologics License Application (aBLA) to the Food and Drug

   Administration (FDA) for approval to market a biosimilar of Genentech's biologic

   drug product Avastin®. C.A. No. 17-1407, D.I. 41; C.A. No. 17-1471, D.I. 39. 1

   Amgen alleges in 29 declaratory judgment counterclaims and its third, fourteenth,

   and fifteenth affirmative defenses that the 26 asserted patents and two other patents

   held by Genentech are invalid and/or unenforceable. Pending before me is

   Genentech's motion to dismiss and/or strike pursuant to Federal Rules of Civil

   Procedure l 2{b)(6), 12(b)( 1), and 12(t) Amgen' s counterclaims and these three

   affirmative defenses. C.A. No. 17-1407, D.I. 128; C.A. No. 17-1471, D.I. 126.




   1
     Although these two actions have been consolidated, Genentech has not filed a
   consolidated complaint. Genentech asserts 25 patents in C.A. No. 17-1407 and
   one additional patent, for a total of 26, in C.A. No. 17-1471. Amgen filed in both
   actions affirmative defenses and counterclaims that are verbatim identical. See
   C.A. No. 17-1407, D.I. 120; C.A. No. 17-1471, D.I. 118. Accordingly, for
   convenience, I will discuss the two sets of affirmative defenses and counterclaims
   as if they were in a single pleading and cite only to the operative answer and
   counterclaims filed in C.A. No. 17-1407.
                                             1
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 3 of 18 PageID #: 43343




    I.   LEGAL STANDARDS

         A. TheBPCIA

         The BPCIA is a complex statutory scheme that governs biologics and a

   subset of biologics called biosimilars. Biologics, also known as biological

   products, are drugs that are not chemically synthesized but instead are derived

   from biological sources such as animals and microorganisms. A biosimilar is a

   biologic that is highly similar to, and not meaningfully different in terms of safety,

   purity, or potency from, a biologic already approved by the FDA. As its title

   suggests, the BPCIA was designed to foster both price competition and innovation

   in the field of biologics. To that end, the BPCIA "establishes processes both for

   obtaining expedited FDA approval ofbiosimilars and for resolving patent disputes

   between manufacturers of licensed biologics and manufactures of biosimilars."

   Sandoz, Inc. v. Amgen Inc., 137 S. Ct. 1664, 1669-70 (2017).

         The starting point of the FDA approval process begins with the filing of the

   aBLA by the manufacturer of the biosimilar (the applicant). The aBLA and the

   FDA approval process are said to be abbreviated because the biosimilar applicant

   does not need to show with independent (and costly) evidence such as clinical trial

   results that the biosimilar is safe, pure, and potent. Instead, the applicant can

   "piggyback on the showing made by the manufacturer (sponsor) of [the] previously

   licensed biologic (reference product)." Id. at 1670.

                                           2
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 4 of 18 PageID #: 43344




         The BPCIA' s patent dispute-resolution process---often referred to as "the

   patent dance"-is "a carefully calibrated scheme for preparing to adjudicate, and

   then adjudicating, claims of infringement." Id. at 1670. The dance kicks off "not

   later than 20 days" after the FDA notifies the biosimilar applicant that the FDA

   accepted the aBLA. 42 U.S.C. § 262(/)(2). At that point, the applicant "shall

   provide" to the reference product's sponsor a copy of the aBLA and "such other

   information that describes the process or processes used to manufacture the

   [biosimilar.]" § 262(/)(2)(A). "These disclosures enable the sponsor to evaluate

   the biosimilar for possible infringement of patents it holds on the reference product

   (i.e., the corresponding biologic)." Sandoz, 137 S. Ct. at 1670-71.

         The Court in Sandoz summarized the remainder of the BPCIA's pre-

   litigation patent dance as follows:

                After the applicant makes the requisite disclosures
                [required by § 262(/)(2)(A)], the parties exchange
                information to identify relevant patents and to flesh out the
                legal arguments that they might raise in future litigation.
                Within 60 days of receiving the application and
                manufacturing information, the sponsor "shall provide" to
                the applicant "a list of patents" for which it believes it
                could assert an infringement claim if a person without a
                license made, used, offered to sell, sold, or imported "the
                biological product that is the subject of the [biosimilar]
                application." § 262(/)(3)(A)(i). The sponsor must also
                identify any patents on the list that it would be willing to
                license. § 262(/)(3)(A)(ii).

                Next, within 60 days of receiving the sponsor's list, the
                applicant may provide to the sponsor a list of patents that
                                           3
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 5 of 18 PageID #: 43345




                the applicant believes are relevant but that the sponsor
                omitted from its own list, § 262(/)(3)(B)(i), and "shall
                provide" to the sponsor reasons why it could not be held
                liable for infringing the relevant patents, § 262(/)(3)(B)(ii).
                The applicant may argue that the relevant patents are
                invalid, unenforceable, or not infringed, or the applicant
                may agree not to market the biosimilar until a particular
                patent has expired. Ibid. The applicant must also respond
                to the sponsor's offers to license particular patents. §
                262(/)(3)(B)(iii). Then, within 60 days of receiving the
                applicant's responses, the sponsor "shall provide" to the
                applicant its own arguments concerning infringement,
                enforceability, and validity as to each relevant patent. §
                262(/)(3)(C).

   Id. at 1671 (first set of brackets added).

         If the parties comply with these information exchange requirements, the

   BPCIA "channels the parties into two phases of patent litigation." Id. The

   specifics of these phases are not relevant to the pending motion. But it is relevant

   that the applicant has "substantial control" over both phases of the litigation. See

   id. (noting that the BPCIA's "process gives the applicant substantial control over

   the scope of the first phase of litigation"); id. at 1672 (noting that the applicant

   "wields substantial control over the timing of the second phase of litigation").

         The Court noted in Sandoz that "[t]o encourage parties to comply with [the

   BPCIA's] procedural requirements," the Act "includes various consequences for

   failing to do so." Id. at 1672. Two of these consequences are set forth in §

   262(/)(9)(C) and§ 262(/)(9)(B) of the BPCIA. As the Court explained in Sandoz:



                                            4
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 6 of 18 PageID #: 43346




                    Under § 262(/)(9)(C), if an applicant fails to provide its
                    application and manufacturing information to the
                    sponsor-thus effectively pretermitting the entire two-
                    phase litigation process-then the sponsor, but not the
                    applicant, may immediately bring an action "for a
                    declaration of infringement, validity, or enforceability of
                    any patent that claims the biological product or a use of
                    the biological product."             Section 271 (e)(2)(C)(ii)
                    facilitates this action by making it an artificial act of
                    infringement, with respect to any patent that could have
                    been included on the § 262(/)(3) lists, to submit a
                    biosimilar application. Similarly, when an applicant
                    provides the application and manufacturing information
                    but fails to complete a subsequent step, § 262(/)(9)(B)
                    provides that the sponsor, but not the applicant, may bring
                    a declaratory-judgment action with respect to any patent
                    included on the sponsor's§ 262(/)(3)(A) list of patents (as
                    well as those it acquired later and added to the list). As
                    noted, it is an act of artificial infringement, with respect to
                    any patent on the § 262(/)(3) lists, to submit an application
                    to the FDA. See§ 27l(e)(2)(C)(i).

   137 S. Ct. at 1672 (emphasis removed) (underline added). Thus, under§§

   262(/)(9)(B) and 262(/)(9)(C), when an applicant fails to comply with the

   information exchange requirements of the patent dance, it subjects itself to the

   uncertain timing and scope of a declaratory judgment infringement action brought

   by the reference sponsor and it loses the "substantial control" it would otherwise

   have been able to exert in the two phases of litigation established by the BPCIA.

   See id. at 1675 ("Section 262(/)(9)(C) thus vests in the sponsor the control that the

   applicant would otherwise have exercised over the scope and timing of the patent

   litigation.").

                                                5
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 7 of 18 PageID #: 43347




         B. Rule 12(b)(6)

         Under Rule 12(b)(6), a party may move to dismiss a complaint for failure to

   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To

   survive the motion to dismiss, the complaint must contain sufficient factual matter

   "to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.

   662, 677-78 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). The factual allegations do not have to be detailed, but they must provide

   more than labels, conclusions, or a "formulaic recitation" of the claim elements.

   Twombly, 550 U.S. at 555. In assessing the plausibility of a claim, the court must

   accept all well-pleaded factual allegations in the complaint as true and draw all

   reasonable inferences in favor of the plaintiff. In re Rockefeller Ctr. Prop., Inc.

   Sec. Litig., 311 F.3d 198,215 (3d Cir. 2002). The court's review is limited to the

   allegations in the complaint, exhibits attached to the complaint, documents

   incorporated by reference, items subject to judicial notice, and matters of the

   public record. Mayer v. Belichick, 605 F.3d 223,230 (3d Cir. 2010).

         C. Rule 12(b)(l)

         The party asserting subject matter jurisdiction has the burden of proving its

   existence. Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015).

   "Challenges to subject matter jurisdiction under Rule 12(b)(l) may be facial or

   factual." Id. (quoting Common Cause ofPa. v. Pennsylvania, 558 F.3d 249,257

                                            6
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 8 of 18 PageID #: 43348




   (3d Cir. 2009)). A facial attack contests the sufficiency of the pleadings, whereas a

   factual attack contests the sufficiency of jurisdictional facts. Id. Here, Genentech

   makes a factual attack. When reviewing a factual attack, the court may weigh and

   consider evidence outside the pleadings. Gould Elecs. Inc. v. United States, 220

   F.3d 169, 176 (3d Cir. 2000). Finally, in a factual challenge, "no presumptive

   truthfulness attaches to plaintiffs' allegations." Mortensen v. First Fed. Sav. &

   Loan Ass 'n, 549 F.2d 884, 891 (3d Cir. 1977).

         D. Rule 12(t)

         Pursuant to Rule 12(f), "[t]he court may strike from a pleading any

   insufficient defense or any redundant, immaterial, impertinent, or scandalous

   matter." Fed. R. Civ. P. 12(f). Motions to strike are generally disfavored and

   ordinarily denied "unless the allegations have no possible relation to the

   controversy and may cause prejudice to one of the parties." Sun Microsystems,

   Inc. v. Versata Enters., Inc., 630 F. Supp. 2d 395,402 (D. Del. 2009) (quoting

   Mcinerney v. Moyer Lumber & Hardware, Inc., 244 F. Supp. 2d 393, 402 (E.D.

   Pa. 2002)). When ruling on a motion to strike, "the [c]ourt must construe all facts

   in favor of the nonmoving party ... and deny the motion if the defense is sufficient

   under law." Procter & Gamble Co. v. Nabisco Brands, Inc., 697 F. Supp. 1360,

   1362 (D. Del. 1988).



                                          7
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 9 of 18 PageID #: 43349




   II.   DISCUSSION

         Genentech attacks various combinations of counterclaims and affirmative

   defenses on four different grounds. First, Genentech argues that Amgen did not

   comply with its pre-litigation production obligations under the BPCIA and,

   therefore, all of Amgen' s declaratory judgment counterclaims are barred by §

   262(/)(9)(C). D.I. 129 at 2-4. Second, Genentech argues that Amgen's invalidity

   counterclaims and corresponding third affirmative defense are barred by the

   BPCIA to the extent they are based on invalidity, unenforceability, and non-

   infringement contentions that Amgen did not disclose to Genentech in the patent

   dance as required by§ 262(/)(3)(B). Id. at 5-9. Third, Genentech argues that

   Amgen has failed to state a claim for inequitable conduct and therefore Count 29

   and the corresponding fourteenth and fifteenth affirmative defenses should be

   dismissed. Id. at 9-11. And finally, Genentech contends that the Court lacks

   subject matter jurisdiction over Counts 8 and 15 of Amgen's counterclaims. I

   address each argument in tum.

         A. Declaratory Judgment Counterclaims

         Genentech first alleges that Amgen failed to provide "such other

   information" that describes its biosimilar manufacturing process as required by §

   262(/)(2)(A) and, therefore, Amgen is barred by § 262(/)(9)(C) from asserting

   counterclaims that seek a declaratory judgment that Genentech' s patents are

                                         8
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 10 of 18 PageID #: 43350




   invalid, unenforceable, and not infringed. D.I. 41 ,I 5. Amgen disputes the factual

   premise of this argument, claiming that it sent Genentech its aBLA and "more than

   a million pages of technical details and batch records" describing the

   manufacturing processes. D.I. 120, Counterclaims ,I 20.

         I need not resolve the parties' factual disputes or decide whether Amgen

   complied with its § 262(/)(2)(A) obligations, because the filing of counterclaims

   does not constitute "bringing an action" and, therefore, is not barred by §

   262(/)(9)(C). The terms of§ 262(/)(9)(C) are clear:

                If a [biosimilar] applicant fails to provide the [aBLA] and
                information required under paragraph [§ 262(/)](2)(A), the
                reference product sponsor, but not the [biosimilar]
                applicant, may bring an action under section 2201 of Title
                29, for a declaration of infringement, validity, or
                enforceability of any patent that claims the biological
                product or a use of the biological product.

   § 262(/)(9)(C) (emphasis added). "The phrase 'bring an action' is defined as 'to

   sue; institute legal proceedings."' Jonathan H v. The Souderton Area School

   Dist., 562 F.3d 527, 530 (3d. Cir. 2009) (quoting Black's Law Dictionary (8th ed.

   2004)). It is the filing of a complaint-not a counterclaim-that institutes an

   action. See Fed. R. Civ. P. 3 ("A civil action is commenced by filing a complaint

   with the court."). Accordingly, Amgen's counterclaims are not barred by§

   262(/)(9)(C).




                                          9
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 11 of 18 PageID #: 43351




          B. Invalidity Counterclaims

          Genentech next argues that Amgen' s counterclaims should be dismissed

    under Rule 12(b)(6) and Amgen's invalidity and enforceability defenses should be

    struck under Rule 12(f) to the extent the counterclaims and defenses "rely on

   positions Amgen did not disclose during the 'patent dance."' D.I. 129 at 9.

   Genentech faults Amgen for failing to comply with "the obligation to provide

   meaningful [§ 262](/){3)(B)(ii)(I) contentions," id. at 7, and it contends that "[t]he

   statute does not permit this," id. at 5.

          Genentech does not make clear in its briefing how Amgen' s §

   262(/)(3)(B)(ii) disclosures were deficient or what are the "new" contentions

   Amgen now seeks to make in support of its counterclaims and affirmative

   defenses. Nor does Genentech point to anything in the BPCIA or to case law

   inteipreting the BPCIA that would support barring a biosimilar applicant from

   making in a BPCIA case contentions not disclosed in the patent dance. But, in any

   event, Genentech's argument that the BPCIA precludes an applicant from making

   contentions beyond the scope of its § 262(/)(3 )(B )(ii) disclosures is foreclosed by §

   262(/)(9)(8) and the Supreme Court's decision in Sandoz.

          As discussed above,§§ 262(/)(9)(B) and 262(/)(9)(C) are remedial

   provisions in the BPCIA designed to encourage parties to comply with the

   disclosure requirements of the patent dance. Just as§ 262(/)(9)(C) empowers "the

                                              10
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 12 of 18 PageID #: 43352




   reference product sponsor, but not the [biosimilar] applicant," to "bring an action"

   for a declaratory judgment if the applicant "fails to provide the application and

   information required under [§ 262(/)](2)(A)," so, too, § 262(/)(9)(B) empowers

   "the reference product sponsor, but not the [biosimilar] applicant," to "bring an

   action" for a declaratory judgment if the applicant "fails to complete an action

   required ... under[§ 262(/)](3)(B)(ii)." The two remedial provisions use identical

   language to establish the same consequence for non-compliance-i.e., the loss of

   control over the scope and timing of the patent litigation.

         In Sandoz the Court held that a reference product sponsor could not obtain

   an injunction to compel an applicant to comply with § 262(/)(2)(A) because"§

   262(/)(9)(C) represents the exclusive remedy for an applicant's failure to provide

   [the] application and manufacturing information" required by § 262(/)(2)(A). 137

   S. Ct. at 1675 n.2. The Court explained:

                The remedy provided by§ 262(/)(9)(C) excludes all other
                federal remedies, including injunctive relief. Where, as
                here, "a statute expressly provides a remedy, courts must
                be especially reluctant to provide additional remedies."
                The BPCIA's "carefully crafted and detailed enforcement
                scheme provides strong evidence that Congress did not
                intend to authorize other remedies that it simply forgot to
                incorporate expressly." The presence of§ 262(/)(9)(C),
                coupled with the absenc~ of any other textually specified
                remedies, indicates that Congress did not intend sponsors
                to have access to injunctive relief, at least as a matter of
                federal law, to enforce the disclosure requirement.


                                           11
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 13 of 18 PageID #: 43353




                 Statutory context further confirms that Congress did not
                 authorize courts to enforce § 262(/)(2)(A) by injunction.
                 Section 262(/)(l)(H) provides that "the court shall
                 consider immediate injunctive relief to be an appropriate
                 and necessary remedy for any violation or threatened
                 violation" of the rules governing the confidentiality of
                 information disclosed under § 262(/). We assume that
                 Congress acted intentionally when it provided an
                 injunctive remedy for breach of the confidentiality
                 requirements but not for breach of § 262(/)(2)(A)'s
                 disclosure requirement.

    13 7 S. Ct. at 13 7 5 (citations and footnote omitted).

          There is no material difference between § 262(/)(9)(B) and § 262(/)(9)(C).

   Accordingly, it follows from Sandoz that§ 262(/)(9)(B) is the exclusive federal

   remedy available to the reference product sponsor to address an applicant's failure

   to comply with§ 262(/)(3)(B)(ii). Thus, Genentech's sole remedy for Amgen's

   non-compliance with§ 262(/)(3)(B)(ii) is to do what Genentech did here-bring a

   declaratory judgment action for artificial infringement. Nothing in§ 262(/)(9)(B)

   or in any other provision of the BPCIA limits the defenses an applicant can assert

   in such an action. And in light of the BPCIA' s "carefully crafted and detailed

   enforcement scheme," the fact that Congress did not expressly limit an applicant's

   defenses in a declaratory judgment action brought pursuant to§ 262(/)(9)(B)

   "provides strong evidence that Congress did not intend" to limit those defenses.

    137 S. Ct. at 1675. Accordingly, I will not preclude Amgen from asserting in this

   case contentions not disclosed in the patent dance, and I will deny Genentech' s

                                             12
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 14 of 18 PageID #: 43354




   request to dismiss Amgen' s counterclaims and strike its defenses to the extent

   those counterclaims and defenses are based on contentions not disclosed in the

   patent dance.

         C. Inequitable Conduct and Unclean Hands

         Amgen has asserted a counterclaim and two affirmative defenses-based on

   alleged misconduct by Genentech before the United States Patent & Trademark

   Office (PTO) during the prosecution of U.S. Patent No. 6,407,213 (the "#213

   patent"). D.I. 120, Affirmative Defenses ,r,r 14, 15-26 and Counterclaims ,r,r 269-

   282. Specifically, in Count 29 of the counterclaims, Amgen seeks a declaratory

   judgement that the #213 patent is unenforceable based on inequitable conduct. D.I.

   120, Counterclaims ,r,r 269-82. And in the fourteenth and fifteenth affirmative

   defenses, Amgen asserts respectively unclean hands and inequitable conduct

   defenses based on the same allegations made in support of Count 29. D.I. 120.

   Genentech asks that I dismiss Count 29 and strike the fourteenth and fifteenth

   affirmative defenses for failure to state a claim.

         The alleged misrepresentations underlying the inequitable conduct

   unenforceability claim and the two affirmative defenses concern two prior art

   references: U.S. Patent No. 5,530,101 (the "#101 patent") and Queen 1989.

   Amgen alleges that Genentech argued to the PTO that the # 101 patent and Queen

   1989 used "sequential numbering" and not "the Kabat numbering" when in fact

                                            13
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 15 of 18 PageID #: 43355




   both references expressly refer to the Kabat numbering system. D.I. 120,

   Counterclaims ,r,r 277, 279-82. Amgen further alleges that Genentech misled the

   examiner by providing him a comparison of the numbering systems used in Queen

    1989 and the #213 patent that omitted the "62L" residue in both numbering

   systems. Id. at ,r 281.

         Genentech argues that these allegations fail to state cognizable claims of

   inequitable conduct and unclean hands, because they are based on "attorney

   argument" and because the patentee disclosed the prior art references in question

   and the examiner was free to reach his own conclusions about what the references

   taught. D .I. 129 at 9-11. "Although an attorney is free to argue vigorously in

   favor of patentability without being subject to allegations of inequitable conduct,

   the law prohibits genuine misrepresentations of material fact." Rothman v. Target

   Corp., 556 F.3d 1310, 1328 (Fed.Cir.2009) (internal quotation marks and citation

   omitted). Amgen has alleged with sufficient particularity that Genentech

   deliberately mischaracterized the prior art and made other misrepresentations

   during the prosecution. For purposes of Rule 12(b)(6) and Rule 12{f), I must

   assume that those allegations are true and interpret them in Amgen' s favor.

   Accordingly, I will deny Genentech's motion insofar as it seeks to dismiss Count

   29 and strike Amgen's inequitable conduct and unclean hands defenses.




                                          14
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 16 of 18 PageID #: 43356




         D. Subject Matter Jurisdiction

         Finally, Genentech argues that Counts 8 and 15 of Amgen's counterclaims

   should be dismissed for lack of subject matter jurisdiction. D .I. 129 at 11-12.

   These counterclaims seek a declaratory judgment that U.S. Patent Nos. 6,610,516

   (the "#516 patent") and 7,323,553 (the "#553 patent") are invalid, unenforceable,

   and will not be infringed by Amgen's proposed biosimilar. D.I. 120,

   Counterclaims 11 118-24, 169-75.

         Genentech had included the #516 and #553 patents in the list of patents it

   disclosed to Amgen under§ 262(/)(3)(A) as part of the patent dance. See§

   262(/)(3)(A) (requiring the reference product sponsor to provide the applicant with

   a list of the patents "for which the reference product sponsor believes a claim of

   patent infringement could reasonably be asserted" if the applicant were to market

   its proposed biosimilar). But Genentech did not include the patents in its

   subsequent statement of contentions made pursuant to§ 262(/)(3)(C). See§

   262(/)(3)(C) (requiring the reference product sponsor within 60 days of receiving

   the applicant's§ 262(/)(3)(B) disclosures to provide the applicant with the

   sponsor's infringement, validity, and enforceability contentions). As Genentech

   explained to Amgen in correspondence exchanged during the patent dance,

   "having reviewed your[§ 262](/)(3)(8) contentions, Genentech has not served

   infringement contentions for [the #516 and #553 patents] and does not intend to

                                          15
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 17 of 18 PageID #: 43357




   assert them against [Amgen's proposed biosimilar]." D.I. 130-1, Ex. 2. Consistent

   with that correspondence, Genentech did not assert the #516 and #553 patents in

   these consolidated actions.

         For a court to exercise jurisdiction under the Declaratory Judgment Act,

   there must be an "actual controversy." 28 U.S.C. § 2201(a). The controversy must

   be "of sufficient immediacy and reality to warrant the issuance of a declaratory

   judgment." Juno Therapeutics, Inc. v. Kite Pharma, Inc., 2017 WL 2559735, at * 1

   (D. Del. June 13, 2017) (quoting Md Cas. Co. v. Pac. Coal & Oil Co., 312 U.S.

   270,273 (1941)). Genentech argues that there is no actual controversy regarding

   the #516 and #553 patents, because Genentech has already represented to Amgen

   that it does not plan to assert those patents against Amgen's proposed biosimilar

   and did not assert those patents in the complaints filed in this consolidated action.

   I agree.

         Amgen argues that an actual controversary exists, because Genentech' s

   representation that it does not intend to assert claims based on the #516 and #553

   patents is not binding. D.I. 146 at 18-19. Under Amgen's theory, an actual

   controversy will exist until Genentech provides a covenant not sue. Id. Although

   "a defendant's failure to sign a covenant not to sue is one circumstance to consider

   in evaluating the totality of the circumstances, it is not sufficient to create an actual

   controversy." Prasco, LLC v. Medicis Pharm. Corp., 537 F.3d 1329, 1341 (Fed.

                                            16
Case 1:17-cv-01407-CFC-SRF Document 626 Filed 02/11/20 Page 18 of 18 PageID #: 43358




    Cir. 2008). I will therefore dismiss Counts 8 and 15 of Amgen's counterclaims for

    lack of subject matter jurisdiction.

   III.   CONCLUSION

          For the foregoing reasons, I will grant in part and deny in part Genentech' s

   motion to dismiss Amgen' s first amended counterclaims and strike Amgen' s third,

   fourteenth, and fifteenth affirmative defenses (C.A. No. 17-1407, D.I. 128; C.A.

   No. 17-1471, D.I. 126). I will grant Genentech's motion insofar as it seeks to

   dismiss Counts 8 and 15 of Amgen' s counterclaims for lack of subject matter

   jurisdiction. I will deny the motion in all other respects.

          The Court will issue an Order consistent with this Memorandum Opinion.




                                           17
